DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-15, claim 1 is directed to “an object comprising … an applied pattern” printed on by a method which requires “dipping the object in the bath, so that the surface of the object comes into contact with the pattern.”  Thus, the claim recursively refers to “the object.”  For clarity, there should be different nomenclature for the object during different points of the process, and it should be clarified as to whether the term “the object” refers to the object before or after it has been printed.  For example, in claims 8-10, it should be made clear whether “the object” referred to is the object before or after printing.  For purposes of examination of claims 8-10, it will be assumed that “the object” refers to the object after printing.
Appropriate correction and/or clarification is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4-7, and 10-15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Janssen et al. (US 2016/0198577). 	Regarding claim 1, Janssen et al. disclose “an object (item 20, Figure 2B) comprising a surface having an applied pattern (abstract),” “the non-soluble and non-dispersible material being selected from the group consisting of a metal, a semiconductor, a cross-linked polymer, and a mixture thereof (abstract, paragraph 65).”  Regarding the remainder of the claim, the limitations are process limitations.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In this instance, the product only is required to be an object on which is located a pattern of non-soluble and non-dispersible material selected from the group consisting of a metal, a semiconductor, a cross-linked polymer, and a mixture thereof.  The object 20 of Janssen et al. has those features.  
 	Regarding claim 4, Janssen et al. further disclose “wherein the applied pattern is wrapped around the surface (see Figure 1 and the object 20).” 	Regarding claim 5, Janssen et al. further disclose “a pattern of electrodes and connection lines (paragraph 65; Figures 2A and 2B).” 	Regarding claim 6, Janssen et al. further disclose “wherein the surface is a curved surface (see Figure 1, item 20).” 	Regarding claim 7, Janssen et al. further disclose “the applied pattern is a pattern of electrodes and connection lines (paragraph 65, Figures 2A and 2B).” 	Regarding claim 10, Janssen et al. further disclose “wherein the object is a transparent material (paragraph 22: contact lenses, at least).”   	Regarding claims 11-15, the claims are drawn to process limitations which do not impart any further structure to the product.  
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janssen et al. in view of Rogers et al. (US 2011/0230747). 	Regarding claims 2 and 3, Janssen et al. disclose all that is claimed, as in claim 1 above, except “wherein the applied pattern is composed of a plurality of sub-patterns maintained together with a mesh layer” or “wherein the mesh layer is located in a central part of the applied pattern.”  However, Janssen et al. do disclose that the printed layer (item 40) can serve as a function to support the one or more electronic wiring and electronic components (paragraph 34).  Rogers et al. disclose that a mesh structure is beneficial for providing a supporting layer allowing for efficient handling and administration of the device, while at the same time providing mechanical properties (e.g., flexibility, deformability, bendability, etc.) useful for establishing conformal contact (paragraph 36).  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to provide the printed layer as a mesh layer in order to provide a support layer which provides flexibility, deformability and bendability useful for establishing conformal contact.  	Further regarding claim 3, the printed layer 40, when modified to be the mesh layer, is “located in a central part of the applied pattern (see figures 2A and 2B).” 
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janssen et al. in view of Joshi et al. (US 2016/0134327). 	Regarding claim 8, Janssen et al. disclose all that is claimed, as in claim 1 above, including that the printed circuit can include a sensor (item 142, paragraph 64), and that the printing method is an improvement on previous methods of providing sensors on objects (paragraph 8).  Janssen et al. fail to disclose “wherein the object is a strain gauge sensor.”  However, Joshi et al. disclose a strain gauge sensor that is printed (paragraph 54). Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to use the method of Janssen et al. to print the strain gauge sensor of Joshi et al. because it has optimal benefits.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janssen et al. in view of Kalistaja et al. (US 10020561). 	Regarding claim 9, Janssen et al. disclose all that is claimed, as in claim 1 above, including that the printed circuit can include electronic wiring and/or passive electronic components (paragraph 24), and that the printing method is an improvement on previous methods of providing electronic components on objects (paragraph 8).  Janssen et al. fail to disclose “wherein the object is a conformal antenna.”  However, Kalistaja et al. disclose applying a conformal antenna to an object by deposition (title, abstract).  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to use the method of Janssen et al. to print the conformal antenna of Kalistaja et al. because it has optimal benefits.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D ZIMMERMAN whose telephone number is (571)272-2749. The examiner can normally be reached Monday-Thursday, 9:30AM-6:30PM, First Fridays: 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSHUA D ZIMMERMAN/            Primary Examiner, Art Unit 2853